Case 20-50133-grs                  Doc 1295          Filed 08/26/20 Entered 08/26/20 21:47:22                                       Desc Main
                                                    Document     Page 1 of 13



                                  UNITED STATES BANKRUPTCY COURT
                                FOR THE EASTERN DISTRICT OF KENTUCKY
                                         LEXINGTON DIVISION

 IN RE:                                                             §           Chapter 11
                                                                    §
 OGGUSA, Inc.1                                                      §           Case No. 20-50133-GRS
                                                                    §
            Debtors.                                                §           (Jointly Administered)
                                                                    §
                                                                    §           Honorable Gregory R. Schaaf

                     RESPONSE AND OBJECTION MARIMED, INC. AND
                  JAMES P. MOON TO DEBTOR’S MOTION FOR ENTRY OF AN
                  ORDER REQUIRING REIMBURSEMENT OF FEES INCURRED
                           IN ENFORCING THE AUTOMATIC STAY

 TO THE HONORABLE GREGORY R. SCHAAF:

            COMES NOW MARIMED, INC. (“Marimed”), a party-in-interest, and JAMES

 P. MOON, counsel of record for Marimed (Marimed and Moon are hereafter sometimes

 collectively referred to as the “MariMed Parties”), in the above-referenced and numbered

 Chapter 11 case and files this their Response and Objection (“Response”) to the Debtors’

 Motion for Entry of an Order Requiring Reimbursement of Fees Incurred in Enforcing

 the Automatic Stay (the “Motion”), and, in support hereof would respectfully show the

 Court as follows:

                                                            JURISDICTION

            1.         The Court has jurisdiction of this matter under 28 U.S.C. §157 since this is

 a response to a motion for damages under 11 U.S.C. §362(k) filed by the Debtors. This

 contested matter is a core proceeding under 28 U.S.C. §157(b)(2).


 1
       The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in parentheses): OGGUSA,
 Inc. (0251); OGG, Inc. (N/A); and Kentucky Hemp, LLC (0816).

                                                                         1
Case 20-50133-grs            Doc 1295       Filed 08/26/20 Entered 08/26/20 21:47:22                          Desc Main
                                           Document     Page 2 of 13



                               REQUEST FOR EVIDENTIARY HEARING

          2.       The Marimed Parties would show that the Motion cannot be decided by

 this Court without resolving disputed material issues of fact. As such, pursuant to 11

 U.S.C. §102(1) and Rule 90142 of the FEDERAL RULES                          OF   BANKRUPTCY PROCEDURE the

 Marimed Parties hereby request that this matter be sent down for an evidentiary hearing

 upon reasonable notice to all parties, with allowance for sufficient time to conduct

 limited discovery in connection with the issues and facts raised in the Motion.

                                          FACTUAL BACKGROUND

          3.       MariMed is the largest shareholder of Debtor OGG, Inc. (hereafter referred

 to as “Debtor Parent”). The Debtors have continually asserted before this Court that their

 respective bankruptcy estates are administratively solvent.                              As such, MariMed has

 standing as a party-in-interest to file this Response.

          4.       On June 26, 2020, the Debtors filed their Debtors’ Motion for Entry of an

 Order Enforcing the Voting Agreement Governing Constitution of Parent’s Board or, in

 the alternative, (I) Enforcing the Automatic Stay, (II) Voiding Unauthorized Use of Estate

 Property and (III) Blocking Other Unauthorized Actions to Replace the Debtors’ Board

 Members and Management [Dkt. No. 1011] (the “Enforcement Motion”) seeking, among

 other things, emergency relief in response to actions taken by Marimed, MNF Partners,

 LLC (“MNF”), and other shareholders of Debtor Parent to reconstitute the Board of

 Directors and elect new officers of Debtors.


 2
    See Committee Notes – 2002 Amendment - Subdivision (d) is added to clarify that if the motion cannot be decided
 without resolving a disputed material issue of fact, an evidentiary hearing must be held at which testimony of witnesses
 is taken in the same manner as testimony is taken in an adversary proceeding or at a trial in a district court civil case.

                                                             2
Case 20-50133-grs    Doc 1295    Filed 08/26/20 Entered 08/26/20 21:47:22       Desc Main
                                Document     Page 3 of 13



       5.     In connection with the Enforcement Motion, the Debtors also filed their

 Expedited Motion of the Debtors and Debtors in Possession for Entry of an Order

 Shortening Notice on, and Setting for Hearing on June 29, 2020, the Debtors’ Motion for

 Entry of an Order Enforcing the Voting Agreement Governing Constitution of Parent’s

 Board or, in the Alternative, (I) Enforcing the Automatic Stay, (II) Enjoining Certain

 Actions to Replace the Debtors’ Board Members and Management and (III) Rescinding

 Unauthorized Use of Estate Property [Dkt. No. 1012] (the “Shortening Motion”) seeking

 a hearing on the Enforcement Motion on less than one (1) business days’ notice to the

 Marimed Parties and other creditors and parties-in- interest.

       6.     The Debtors offered no authenticated or admissible evidence as required

 by the FEDERAL RULES OF BANKRUPTCY PROCEDURE in support of either the Enforcement

 Motion. Further, the Debtors offered no declarations or other admissible evidence

 supporting the assertions in the Shortening Motion that there was some type of

 emergency or that sufficient cause existed to shorten the time for the hearing on the

 Enforcement Motion.

       7.     In response to the Shortening Motion, Marimed filed its Objection and

 Response of Marimed, Inc. to Expedited Motion of the Debtors and Debtors in Possession

 for Entry of an Order Shortening Notice on, and Setting for Hearing on June 29, 2020 (the

 “Shortening Motion”), the Debtors’ Motion for Entry of an Order Enforcing the Voting

 Agreement Governing Constitution of Parent’s Board or, in the Alternative, (I) Enforcing

 the Automatic Stay, (II) Enjoining Certain Actions to Replace the Debtors’ Board

 Members and Management and (III) Rescinding Unauthorized Use of Estate Property


                                             3
Case 20-50133-grs           Doc 1295       Filed 08/26/20 Entered 08/26/20 21:47:22                        Desc Main
                                          Document     Page 4 of 13



 [Dkt. No. 1013] (the “Shortening Objection”) objecting to the shortening of time and

 requesting the court to set the Enforcement Motion down for an evidentiary hearing

 within a reasonable time, and for sufficient opportunity for discovery to be conducted by

 the parties on the factual issues raised by the Enforcement Motion and the Shortening

 Objection, particularly the questionable validity of the Voting Agreement made the basis

 of the Enforcement Motion and the reasons and justifications for the actions and conduct

 of Marimed, MNF, and other shareholders                            in connection with their corporate

 shareholder action3.

          8.       On July 29, 2020, the Court conducted a hearing on the Enforcement Motion

 and the Shortening Motion. Despite the objections to the shortening of time as requested

 by the Shortening Motion and the pleas by the Marimed Parties for an evidentiary

 hearing on these hotly-disputed factual issues, the Court refused to hold or set an

 evidentiary hearing to allow the Marimed Parties and MNF to present any testimonial or

 documentary evidence in response and objection to the relief requested by the Debtors in

 such Motions.

          9.       On July 2, 2020, the Court entered its Memorandum Opinion and Order

 [Dkt. No. 1030] (the “Memorandum Order”) granting the Enforcement Motion on the

 grounds that the actions taken by the Violating Shareholders violated the automatic stay,

 and determined that such actions were therefore void.




 3
     Had the Court allowed an evidentiary hearing to be conducted in connection with the Enforcement Motion, the
 Marimed Parties would have presented competent evidence that Marimed and MNF did not act alone, but that the
 total of approximately 70% of all of the shareholders of the debtor Parrent voted in favor of the action reconstituting
 the Board of Directors in question.
                                                           4
Case 20-50133-grs    Doc 1295      Filed 08/26/20 Entered 08/26/20 21:47:22     Desc Main
                                  Document     Page 5 of 13



       10.    On July 16, 2020, Marimed filed its Notice of Appeal [Dkt. No. 1081] (the

 “BAP Appeal”) of the Memorandum Order to the Bankruptcy Appellate Panel for the

 United States Court of Appeals for the Sixth Circuit.

       11.    As noted below, the parties are currently set for mediation in the BAP

 Appeal and no briefing schedule has yet been issued by the BAP for the filing of briefs

 and or motions by the parties.

                             RESPONSE AND OBJECTION

       In response and objection to the allegations asserted by the Debtors in the Motion,

 the Marimed Parties would show the Court as follows:

 A.    The Consideration of the Imposition of Sanctions Prior to the Resolution of
       The BAP Appeal is a Waste of Judicial Resources.

       5.     Initially, the Marimed Parties would show that the consideration of the

 Motion at this time as to whether or not to order the imposition of damages or sanctions

 against the Marimed Parties is premature and not yet ripe for determination.

       6.     Although the Debtors’ assertions are correct that this Court is entitled to

 consider in award of damages actually incurred by the Debtors in connection with a

 violation of the automatic stay, it is equally clear that there should be a final

 determination that such a violation has indeed occurred.

       7.     As the Debtors are fully aware, the BAP Appeal is currently pending

 before the Bankruptcy Appellate Panel for the Sixth Circuit Court of Appeals (the

 “BAP”). In addition, the parties to the Marimed Appeal were recently notified that the

 BAP has scheduled for a mandatory mediation session on September 16, 2020.



                                             5
Case 20-50133-grs          Doc 1295      Filed 08/26/20 Entered 08/26/20 21:47:22                      Desc Main
                                        Document     Page 6 of 13



         8.       Obviously, with the mediation pending before the BAP, moving forward

 with the hearing or determination of the Debtors’ Motion, especially with the continuing

 burdens and issues of conducting an evidentiary hearing in the midst of the COVID-19

 pandemic, it would not appear to be a productive or efficient use of the Court’s time and

 resources and would result in the incurring of additional unnecessary costs and

 expenses on the part of the Debtors and the Marimed Parties in the event that they are

 dispute is settled or resolved by the appellate mediation.

         9.       Likewise, since the actual BAP appeal still in its early stages4, it would be

 entirely premature for the Court to make a determination of whether or not the Debtors

 are entitled to the damages in the form of an award of attorneys’ fees as they have

 requested in their Motion.

         10.      In the event that the Court nonetheless chooses to go forward with hearing

 evidence and ruling on the Motion, the factual basis for such determination, i.e., an

 actual violation of the automatic stay, could be reversed, thereby mooting any award of

 damages under Section 362(k)(1).

         11.      Further, since the Motion constitutes a contested matter in which the

 Marimed Parties are entitled to an evidentiary hearing, the Marimed Parties will need

 to conduct limited discovery of the Debtors regarding their factual basis for the damages

 claimed to have been incurred by reason of the actions of Marimed.

         12.      Finally, the MariMed Parties would show that the Debtors’ attempt to

 obtain the imposition of sanctions (i.e., attorneys fees, and expenses, for violation of the


 4
    The reason of the pending mediation on September 16, 2020, the BAP has yet to even issue its briefing schedule
 for the deadlines and requirements for the filing of the briefs and motions of the Marimed Parties and the Debtors.
                                                         6
Case 20-50133-grs     Doc 1295    Filed 08/26/20 Entered 08/26/20 21:47:22          Desc Main
                                 Document     Page 7 of 13



 automatic stay prior to the resolution of the BAP Appeal is a waste of judicial resources

 and is not warranted under the unique circumstances of this case.

        13.    In reviewing the Motion, it is apparent that the request for damages under

 Section 362(k) is substantively in the nature of a request for sanctions and should

 therefore be determined in accordance with the rules and standards applied to sanctions

 motions under Rule 11 of the Federal Rules of Civil Procedure.

        14.    As such, the issue of the propriety of requests for sanctions in the form of

 attorneys’ fees and expenses, such as those requested by the Debtors under Section

 362(k), have necessarily involved the analysis of whether such requests were a proper

 and efficient use of judicial resources. See Moeck v. Pleasant Valley School District, 844

 F.3d 387 (3d Cir. 2016).

        15.    In Moeck, the Third Circuit, in looking at this specific issue of the

 productive use of judicial resources, noted that these types of requests can often be a

 waste of judicial resources:

        “The District Court also did not err in noting that Defendants’ Rule 11
        motions were, essentially, a waste of judicial resources, and that counsel in
        this case “ha[d] clogged the docket with numerous motions for sanctions,
        motions for discovery and even a motion to disqualify counsel. While the
        focus of Rule 11 is on whether a claim is wholly without merit, and is not
        dictated by whether resources will be expended in deciding the motion,
        Rule 11 motions should conserve rather than misuse judicial resources. See
        Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d 90, 99 (3d Cir. 1988) (“Rather than
        misusing scarce resources, [the] timely filing and disposition of Rule 11
        motions should conserve judicial energies.”).”

 844 F.3d 387, 392 at Footnote 9.

        16.    Such requirements generally required that a court considering a request

 for sanctions adhere to “stringent” standards because they run the risk of spawning
                                              7
Case 20-50133-grs     Doc 1295    Filed 08/26/20 Entered 08/26/20 21:47:22         Desc Main
                                 Document     Page 8 of 13



 collateral litigation as well as increasing “tensions” among litigators and between bench

 and bar. Moeck, 844 F.3d 387, 392 at Footnote 7.

       17.    This is particularly important and true in this instance where the factual

 discrepancies and disputes raised by the Marimed Parties in their Response to the

 original Enforcement Motion raise significant “fact-sensitive issues” that need to be

 addressed on the merits. Id.

       18.    Moeck therefore teaches that the trial courts (or in this case, the Bankruptcy

 Court) should give very careful consideration to the specific facts and circumstances

 surrounding the basis for a request for sanctions.

       19.    Such countenance for the productive use of the Court’s time and the

 parties’ resources is particularly relevant in this matter, where the pendency of the BAP

 Appeal and the currently scheduled mediation in that proceeding could easily moot any

 action taken by this Court in connection with the Motion.


 B.    The Factual Discrepancies and Legal Issues Raised in the Enforcement
       Response and the Appeal Clearly Indicate That Any Imposition of Sanctions
       by This Court is Not Supported by the Evidence.

       12.    As noted in the Response of MariMed to the original Enforcement Motion,

 and as has been raised in the Statement of Issues filed in connection with the Appeal, the

 factual and legal issues surrounding the conduct of the MariMed Parties are complex and

 dependent upon evidence that such parties were not allowed to properly and adequately

 present to the Court for its determination.

       13.    For example, Marimed raised significant factual and legal issues in their

 Enforcement Response (see Shortening Objection - ¶¶27-43) regarding the validity and
                                               8
Case 20-50133-grs    Doc 1295    Filed 08/26/20 Entered 08/26/20 21:47:22        Desc Main
                                Document     Page 9 of 13



 enforceability of the alleged Voting Agreement upon which the Debtors challenge the

 corporate actions by the MariMed parties and Falcone. As noted in Footnote 5 of the

 Enforcement Response:

              “All of the pages (including the signature pages) of the draft of the
       Voting Agreement contained in the Preferred Stock Transaction Documents
       include a footer with a document identification number (4829-9087-
       3240.v13) inserted by the law firm who prepared such documents.
       However, the two signature pages of the copy of the Voting Agreement
       contained in the Enforcement Motion do not contain such document
       identification number, thereby raising the question of whether such
       signature pages were forged or whether they were taken from another
       document and attached to the copy of the Voting Agreement attached to
       the Enforcement Motion.”

       20.    In fact, the Marimed Parties pointed out to the Court serious discrepancies

 regarding the creation and possible forgery of such Voting Agreement and pleaded with

 the Court for time and an evidentiary hearing to allow it to present evidence from the

 Board members of the Debtors and Debtors’ pre-petition counsel as to the true and correct

 facts regarding such Voting Agreement and its potentially fraudulent use in connection

 with the Enforcement Motion.

       21.    As a result, the nature and importance of the evidentiary and factual issues

 raised by the Marimed Parties necessarily require that the Court allow sufficient

 opportunity for discovery and disclosure of testimonial and documentary evidence

 relevant to the relief requested in the Motion which have not been able to be presented to

 the Court.

 C.    The Debtors’ Attempts to Impute Improper Motives or Conduct to the
       MariMed Parties Based on Prior Conduct of Their Counsel is Inappropriate
       and Inadmissible.

       22.    The Marimed Parties would further show that the Debtors’ attempt to
                                             9
Case 20-50133-grs          Doc 1295 Filed 08/26/20 Entered 08/26/20 21:47:22                          Desc Main
                                   Document    Page 10 of 13



 support its request for damages/sanctions by raising spurious issues regarding the prior

 conduct of Moon, in connection with a highly-contested series of events and transaction

 that occurred approximately 35 years ago5 is merely an attempt to infer and attribute

 wrongful conduct to the MariMed Parties based on selective disclosure and information

 regarding the prior events in which such counsel was involved.

         23.      In their Motion, Debtors refer the Court to a single ruling in 1994 in a show

 cause hearing by a bankruptcy judge in United States District Court for the Southern

 District of Texas (the “Texas Bankruptcy Court”) regarding and initial determination by

 such Court that Moon’s former law firm, Simpson, Dowd & Moon (“SDM”), in

 representing an unsecured creditors committee (the “GHC Committee”) in that

 proceeding, somehow violated the automatic stay by failing to request permission from

 the Texas Bankruptcy Court in accordance with applicable law to bring certain actions

 that the debtor in that case had refused to prosecute.

         24.      However, the Debtors fail to disclose information and provide the full story

 and documentation of months-long, lengthy proceedings relating to such actions by

 SDM, including (a) the uncertain and unsettled law surrounding the case authority upon

 which the debtor in that proceeding based its claims, Louisiana World Exposition v. Federal

 Insurance Co., 858 F. 2d 233 (5th Cir. 1988); (b) the appeal of the show cause order entered

 by the Texas bankruptcy court; (c) the lengthy discovery proceedings regarding the true

 facts surrounding the conduct of SDM and his co-counsel for the GHC Committee; (d)



 5
    The events made the basis of the Debtors’ arguments occurred in connection with a hotly-contested Chapter 11
 proceeding, In Re General Homes Corporation, Bankruptcy Case Nos, 90-04810-H3-11; 02-00192-H3-11, and
 Adver. No,. 91-4367, in the United States Bankruptcy Court for the Southern District of Texas.
                                                        10
Case 20-50133-grs    Doc 1295 Filed 08/26/20 Entered 08/26/20 21:47:22             Desc Main
                             Document    Page 11 of 13



 the subsequent resolution of the issues related to the conduct of Moon and STM in

 connection with the show cause order and the subsequent amendment of the Texas

 Bankruptcy Court’s Memorandum Opinion regarding the show cause proceeding

 absolving Moon and SDM from any sanctionable action or contact.

       25.    As such, the allegedly wrongful conduct of Moon in connection with his

 representation of Marimed and advice/counsel given in connection with the actions

 taken in their capacities as shareholders of the Debtor Parent cannot legitimately or

 factually serve as a basis under Section 362(k) or any award of attorneys’ fees and

 expenses to the Debtors.

       26.    Further, not only are the events and results related to the prior actions

 involving Moon inaccurately portrayed by the Debtors in an effort to raise an innuendo

 of wrongful or evil motives by the Marimed Parties, such information is also inadmissible

 as any type of evidence under Rule 404(a)(1) of the FEDERAL RULES OF EVIDENCE.

       27.    Under Rule 404(a)(1) relating to character evidence:

              (1) Prohibited Uses. Evidence of a person’s character or character trait
              is not admissible to prove that on a particular occasion the person
              acted in accordance with the character or trait.
       28.    As a result, any such prior conduct cannot serve as a factual or legal basis

 for this Court’s determination of whether any damages ed claim to have been suffered by

 the Debtors was based on willful or wrongful conduct of the MariMed Parties.

                                     CONCLUSION

       Based on the foregoing, the mermaid parties would request that the Court abate

 any hearing on, or determination of, the Motion until such time as the BAP Appeal has

 been fully resolved and a final judicial determination has been made that the Marimed
                                             11
Case 20-50133-grs    Doc 1295 Filed 08/26/20 Entered 08/26/20 21:47:22          Desc Main
                             Document    Page 12 of 13



 Parties actually violated the automatic stay provisions of Section 362. In addition, upon

 such final determination by the VIP, the merriment parties would request that the Court

 set this matter down for an evidentiary hearing and allow them sufficient time and

 opportunity to prepare and present a meaningful defense and objections to the claims

 asserted by the Debtors in the Motion.

       WHEREFORE, PREMISES CONSIDERED, the MariMed Parties hereby request

 that the Court:

       (a)    Enter its order abating and or staying any determination on this Motion

              until the final resolution of the BAP Appeal as requested above

       (b)    In the event that the Court decides not to abate the Motion, that the Court

              said this matter down at a future date allowing sufficient time for the

              Marimed Parties to conduct testimonial discovery regarding the claim for

              damages, and the attorneys’ fees and expenses claimed to have been

              incurred in connection with the conduct asserted in the enforcement

              motion; and

       (c)    Granting to the MariMed Parties such other and further relief, at law or in

              equity, to which they may show themselves justly entitled.

                                            /

                                            /

                                            /

                                            /

                                            /


                                            12
Case 20-50133-grs     Doc 1295 Filed 08/26/20 Entered 08/26/20 21:47:22           Desc Main
                              Document    Page 13 of 13



                                          Respectfully Submitted,

                                          By: /s/ James P. Moon

                                          JAMES P. MOON
                                          Texas State Bar No. 14316300
                                          KAPLAN & MOON, PLLC
                                          101 Vintage Drive, Suite 100
                                          Red Oak, Texas 75154
                                          (800) 214-0639
                                          (800) 930-7112 (Fax)
                                          Email: jpmpllc@gmail.com

                                          ATTORNEYS FOR MARIMED, INC.
                                          AND JAMES P. MOON

                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the date of the filing of this Response and
 Objection, this document was served via electronic means to all persons requesting
 electronic notice in this proceeding under the ECF filing system or, otherwise by
 electronic mail, or regular, first-class U.S. mail, postage prepaid.


                                          /s/ James P. Moon
                                          JAMES P. MOON




                                             13
